Case: 12-11563    Date Filed: 11/05/2012   Page: 1 of 2

                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-11563
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 4:96-cr-00075-MP-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

DEWAYNE DUGAN,
a.k.a. Fat Dugan,
                                                            Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________
                              (November 5, 2012)

Before HULL, JORDAN and KRAVITCH, Circuit Judges

PER CURIAM:

      Chet Kaufman, on behalf of Randolph P. Murrel, Federal Public Defender

and appointed counsel for Dewayne Dugan in this appeal from the denial of an 18

U.S.C. § 3582(c)(2) sentence reduction motion, has moved to withdraw from
              Case: 12-11563     Date Filed: 11/05/2012    Page: 2 of 2

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and the district court’s

denial of Dugan’s § 3582(c)(2) motion to reduce his sentence is AFFIRMED.




                                          2